DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Jessica Smith on 02/20/2021. Applicant agreed to the following changes in order to resolve lack of antecedent basis issues. 

The application has been amended as follows: 
Claim 2 was amended as follows:
2.  The user equipment of claim 1, wherein the processing circuit is further configured to determine additional substances in blood flow using the first spectral response, the second spectral response or another one of the plurality of spectral responses at the plurality of wavelengths.


	Claim 3 was amended as follows:
3. The user equipment of claim 1, wherein the processing circuit is further configured to determine 
	Claim 9 was amended as follows:
9. The user equipment of claim 1, wherein the user equipment is configured to transmit the NO level and the level of vasodilation 
	Claim 21 was amended as follows:
21.  The user equipment of claim 13, wherein the processing circuit is further configured to:
determine a level of vasodilation by determining a change in intensity from at least the first spectral response 
Claim 22 was amended as follows:
22. User equipment, comprising:
a mobile RF transceiver configured to communicate over a cellular network; and
at least one integrated biosensor, comprising:
            a PPG circuit configured to emit light at a plurality of a plurality of plurality of , wherein each of the plurality of spectral responses is obtained at a different one of the plurality of wavelengths of light; 
a processing circuit configured to:
process the plurality of 
obtaining an AC component of a first spectral response around a first wavelength of light (λ1) and determining a first L λ1 value using the AC component of the first spectral response, wherein the first spectral response is obtained around a first wavelength of light in a range of 370nm to 410nm; 
obtaining an AC component of a second spectral response around a second wavelength of light (λ2)   and determining a second L λ2 value using the AC component of the second spectral response, wherein the second spectral response is obtained around a second wavelength of light in an infrared (IR) range; and
obtaining an R value from a ratio of the first L λ1 value and the second L λ2 value;   
obtain an NO level using the value R λ1, λ2;
determine a heart rate; and 
determine a level of vasodilation using a change in intensity from the first spectral response, the second spectral response or another one of the plurality of spectral responses, wherein the level of vasodilation includes a measurement of a localized change in width of a vessel in response to a localized relaxation of muscle cells within the vessel walls.
Claim 23 was amended as follows:
23. The user equipment of claim 22, wherein the processing circuit is further configured to additional substances in blood flow using the first spectral response, the second spectral response or another one of the plurality of spectral responses.
	Claim 24 was amended as follows:
24. The user equipment of claim 22, wherein the processing circuit is configured to determine the level of vasodilation by:
determining the change in intensity from the first spectral response, the second spectral response or another one of the plurality of spectral responses, wherein the change in intensity is localized change in the width of the vessel in response to muscle relaxation of the vessel during vasodilation; and
mapping the determined change in intensity localized change in the width of the vessel during vasodilation.
Claim 25 was canceled. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARJAN FARDANESH/Examiner, Art Unit 3791

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791